Citation Nr: 0310254	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  02-06 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for residuals of trench 
mouth, including loss of all teeth.


REPRESENTATION

Veteran represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from May 1941 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied service connection for a left knee 
disability and trench mouth.  In April 2003, the Board 
remanded the matter for additional development of the 
evidence, to include obtaining VA medical examinations and 
opinions regarding the issues on appeal.  

A review of the record shows that the RO did not comply with 
all remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  Specifically, it does not appear that the RO 
reconsidered the veteran's claims following receipt of the 
requested examination reports.  Under applicable criteria, it 
is incumbent upon the RO to issue a Supplemental Statement of 
the Case whenever new evidence is added to the claims file, 
and the failure to do so generally constitutes a procedural 
defect requiring a remand by the Board.  See 38 C.F.R. §§ 
19.9, 19.31 (2002).  

In this case, however, the veteran has made clear his desire 
for final resolution of his appeal, without further delay.  
Indeed, this case has been advanced on the docket at the 
veteran's request pursuant to 38 U.S.C.A. § 7101(a)(2) and 38 
C.F.R. § 20.900(c) (2002).  In any event, given the favorable 
outcome of this decision, it is clear that the veteran will 
suffer no prejudice by the Board's consideration of this new 
evidence in the first instance.  Bernard v Brown, 4 Vet. App. 
384 (1993).


FINDINGS OF FACT

1.  The veteran has reported experiencing a left knee injury 
in service and the record contains medical evidence 
attributing his current left knee disability to that in-
service injury.  

2.  The veteran has reported experiencing trench mouth in 
service and the record contains medical evidence attributing 
his current loss of all teeth to that in-service disease.  


CONCLUSIONS OF LAW

1.  A left knee disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  Residuals of trench mouth, including loss of all teeth, 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2000); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which has since been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board has considered this new legislation with regard to 
the issues on appeal.  The Board finds, given the favorable 
action taken herein below, that no further action pertinent 
to this appeal is required at this time.

I.  Factual Background

The veteran claims entitlement to service connection for a 
left knee disability, stating that he slipped on a 
cobblestone road in service and fell on his knee.  In an 
August 1999 statement, he indicated that he was "put into 
the hospital for a couple of days until the swelling went 
down and then I was returned to work."  The veteran stated 
that he thereafter experienced intermittent problems with his 
left knee but did not "really start having problems until 
1960 or 1970."  He indicated that he then began seeing Dr. 
Herrington and, in 1996, underwent a left knee replacement.  

The veteran also claims that he developed trench mouth in 
service and was treated with antibiotics.  He further claims 
that approximately two to three years thereafter, he had all 
of his teeth removed because of their deteriorating 
condition.  The veteran argues that his trench mouth resulted 
in the loss of his teeth.  

A review of the record reveals that, unfortunately, the 
veteran's service medical records are unavailable.  Despite 
repeated efforts by the RO, including at least three requests 
to the National Personnel Records Center and an attempt to 
obtain alternative medical records to support the veteran's 
claims, the record remains devoid of medical records 
corresponding to the veteran's period of active service.  

The post-service medical evidence of record includes records 
from the mid 1970s showing that the veteran was examined in 
connection with complaints of left knee pain.  The examiner's 
impression was that the veteran had osteochondritis dissecans 
of the left knee and calcification of the menisci.  More 
recent medical evidence shows that the veteran has undergone 
a left knee replacement.  

Regarding the issue of service connection for residuals of 
trench mouth, the post-service medical evidence includes 
August 1999 VA medical and dental examination reports noting 
diagnoses of trench mouth, remote, with subsequent loss of 
teeth and mandibular resorption.  

The veteran has indicated that he attempted to obtain 
additional records of his post-service medical treatment, but 
had been unsuccessful.

In light of the paucity of the medical evidence of record, 
the RO sought VA medical opinions regarding the issues on 
appeal.  In May 2003, the veteran underwent a VA medical 
examination at which he reported that in 1945, he sustained 
blunt trauma to the left knee when he slipped and fell, 
catching the weight of the impact on the flexed knee.  He 
indicated that he was hospitalized for several days 
thereafter and then returned to full duty.  The veteran 
indicated that he thereafter experienced episodic pain in the 
left knee, but was able to function normally until the 1960s, 
when his symptoms worsened.  He indicated that he was treated 
at that time by Dr. Harrington, a physician with experience 
in sports medicine.  The veteran indicated that Dr. 
Harrington advised him that he had likely sustained a 
patellar knee joint injury in service and had developed post-
traumatic joint changes.  The veteran stated that his knee 
joint remained symptomatic for the next 20 years, with 
worsening pain and motion loss, eventually requiring a total 
knee joint replacement.  After examining the veteran and 
reviewing his medical history and claims folder, the examiner 
diagnosed left knee arthrosis with calcium pyrophosphate 
dihydrate (CPPD), status post total joint replacement, with 
pain and motion limitation and residuals.  The examiner 
indicated that it was his opinion that it was at least as 
likely as not that the veteran's left knee disability was 
causally related to his active service.  The VA physician 
noted that in reviewing the veteran's claims folder, there 
was total consistency in the documentation available as well 
as the history reported by the veteran.  He explained that a 
1945 traumatic blunt patellar injury would likely slowly 
result in degenerative changes over 20 years becoming 
clinically symptomatic in the 1960s sufficient to require 
treatment.  Placed on a further continuum, he noted that it 
would likely result in end stage degenerative joint changes, 
as present in the veteran's case.  

The veteran also underwent a VA dental examination in May 
2003, at which he reported that he developed trench mouth in 
service and had all his teeth removed due to decay in 1947.  
After examining the veteran and reviewing his claim folder, 
the VA dentist completed a report in which she noted that 
trench mouth today was commonly called acute necrotizing 
ulcerative gingivitis.  She noted that it was a progressive 
and painful infection of the oral cavity believed to be 
caused by a bacterial complex in the presence of predisposing 
factors, such as a nutritional deficiency.  The VA dentist 
concluded that it was as likely as not that the veteran's 
trench mouth in service contributed to his post-service tooth 
loss.  She noted that although the disorder was often 
successfully treated today, the veteran did not have such 
treatment options during the World War II era.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

Applying the above law and regulations to the facts in this 
case, the Board concludes that service connection for a left 
knee disability and residuals of trench mouth is warranted.  
Although the veteran's service medical records are missing, 
he has provided credible lay evidence of an in-service left 
knee injury and treatment for trench mouth.  In that regard, 
the Board notes that a lay person is competent to testify as 
to experiences and observable symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In addition, the record contains a May 2003 opinion from a VA 
physician to the effect that the veteran's current left knee 
disability is at least as likely as not causally related to 
his in-service knee injury.  Similarly, the record contains a 
May 2003 opinion from a VA dentist indicating that it is at 
least as likely as not that the loss of the veteran's teeth 
is causally related to his in-service trench mouth.  

The Board notes that the record contains no contradictory 
medical opinion regarding the etiology of the veteran's 
claimed disabilities.  In any event, the Board assigns great 
probative weight to these medical opinions.  Such opinions 
reflect that they were based on an in depth review of the 
veteran's medical history and claims folder.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The medical advisers 
also provided detailed rationales for their opinions, 
referenced the pertinent medical evidence, directly addressed 
the veteran's contentions, and gave a clear explanations for 
their conclusions.

As set forth above, under the benefit-of-the-doubt rule, for 
the veteran to prevail, there need not be a preponderance of 
the evidence in his favor, but only an approximate balance of 
the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
at 54.  Given the medical evidence set forth above, such a 
conclusion cannot be made in this case.  The evidence is 
deemed to be in relative equipoise; thus, the veteran 
prevails in his claims of service connection for a left knee 
injury and residuals of trench mouth, including loss of all 
teeth.


ORDER

Entitlement to service connection for a left knee disability 
is granted.

Entitlement to service connection for residuals of trench 
mouth is granted.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

